OPINION AND JOURNAL ENTRY *Page 2 
{¶ 1} On June 9, 2008, prose appellant filed a notice of appeal directed to an order of April 22, 2008, which states in its entirety:
 {¶ 2} "Petitioner's Motion for Reconsideration is hereby overruled."
 {¶ 3} That order pertains to a February 29, 2008 judgment of the lower court which affirmed dismissal of appellant's complaint by the Ohio Civil Rights Commission.
 {¶ 4} Notice of the February 29, 2008 final judgment was given by the Clerk of Courts on April 2, 2008. Appellant has failed to file her notice of appeal within thirty (30) days of being provided notice of the final judgment and has therefore failed to timely and properly invoke the jurisdiction of this court to review such decision.
 {¶ 5} A motion for reconsideration does not toll the time for filing an appeal [see App.R. 4(B)(2) for the motions that do toll] and a motion for reconsideration is a legal nullity as to a final judgment.Sakian v. Taylor (1984), 18 Ohio App.3d 62.
 {¶ 6} Appellant's rights were determined by the February 29, 2008 judgment entry affirming the decision of the Ohio Civil Rights Commission.
 {¶ 7} In following established case law, applicable statutes and the Rules of Appellate Procedure, we must dismiss this appeal for failure of appellant to timely file her notice of appeal from the final judgment issued in this matter.
 {¶ 8} Appeal sua sponte dismissed as untimely filed. Costs taxed against appellant. Clerk to serve copies of this final judgment upon counsel or unrepresented parties.
Donofrio, J, concurs.
Vukovich, J, concurs.
DeGenaro, PJ, concurs. *Page 1